Case: 19-14701   Date Filed: 07/07/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14701
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:19-cr-00012-TKW-MJF-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JASON SCOTT PLUMADORE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                              (July 7, 2020)

Before MARTIN, ROSENBAUM and TJOFLAT, Circuit Judges.

PER CURIAM:
              Case: 19-14701     Date Filed: 07/07/2020   Page: 2 of 2



      John Wilkins, appointed counsel for Jason Plumadore in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, Plumadore’s motion for appointment of substitute counsel is

DENIED, and Plumadore’s convictions and sentences are AFFIRMED.




                                         2